DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 11/22/2022, wherein Claim 27 was amended. The 112 rejections made in the previous office action has been withdrawn in view of the amended claims. Claims 27-30, and 32-36 have been examined below.
Response to Arguments
In response to applicants’ arguments (Remarks Page 9-11) that Valentini does not discloses “grooves, which are open towards the abrasive article” it is noted that while the grooves (41) of Valentini are not an opening, they are in fluid connection with holes 38, thus making the grooves open towards the abrasive article, meeting the limitation as amended in claim 27 (See USC 102 rejection below). Thus, the arguments are not persuasive. 
Regarding the arguments that the invention of Valentini fails to disclose a medial conduit that is not connectable to suction pressure (Remarks Page 11 and 12), the prior art of Valentini does connects the peripheral conduit to a suction source while the applicant's does not. It is understood that the amendments were an attempt to address this to further differentiate from the prior art. However, the structure of the peripheral conduits itself does not prevent connection to suction pressure (e.g. the peripheral conduits are still connectable to suction pressure if suction pressure is provided from the peripheral opening). Therefore, it's the examiner's opinion that applicant should include the structure that prevents the peripheral conduit connection to the suction source to not only overcome the new matter rejection, but to more accurately reflect the differences between the prior art and applicant's claimed invention.
Regarding the arguments that the reference of Raffi does not remedy the deficiencies of Valentine (Remarks Page 12). Applicant is reminded that Raffi is not used to teach or suggest the added limitations to the amended claim 27.  
For the reasons disclosed above applicant's arguments filed 11 are not persuasive. Thus, claims 27-30 and 32-36 have been rejected and as such claims 37, 64 and 65 are not currently eligible for rejoinder. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-30, and 32-36   rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case amended Claim 27 is amended to present the medial conduit to be connectable to suction pressure, and the peripheral conduit not connectable to suction pressure. By amending in this manner applicant seems to be claiming functional structure that physically prevents connection between the peripheral conduit and a suction source. However, applicant has not shown or disclosed a structure of the conduit that physically prevents the peripheral conduit from being connected to a suction source. Therefore, claiming a functional structure that has not been introduced and is therefore new matter. In the specification of the present application (Page 13 and 24) Applicant does mention that it the peripheral conduit may or may not be adapted to be connected to suction pressure. However, this is intended use and is not limiting the structure of the peripheral conduit. Whether a conduit may or may not be used for a specific purpose does not change its structure. This is different than a structural claim where the structure is incapable of being connected (not connectable as claimed in amendment) to the suction pressure source. For example, there is no physical structure that would limit the connection of suction pressure from the external periphery to the peripheral conduit of the pad. Thus, the amended limitation of “not connectable” is new matter and will be interpreted as a functional limitation as originally intended in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-30, and 32-36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 27 discloses the limitation “wherein the at least one peripheral conduit is not connectable to the suction pressure” this limitation is confusing because it is unclear if there is a structure that would not allow to have the at least one peripheral conduit connected to suction pressure (e.g. there is part of the conduit blocked that will not allow connection to suction pressure, like a lid or a cap?). Whether a conduit may or may not be used for a specific purpose does not change its structure and as it is presented the peripheral conduit is still capable of receiving suction pressure from the periphery. Thus, as best understood this appears to be intended use with respect to how the abrading apparatus is used as opposed to how the backing pad is configured (see e.g. description in Specification Page 13, lines 31-33 and Fig. 3). For examination purposes, as it seems that there is no disclosed structure that would limit the peripheral conduit connection to suction pressure, this limitation will be interpreted as intended use. 
Any remaining claims are rejected based on their dependency to a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 27-30 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guido Valentini (US 20160158920 A1; Hereinafter “Valentini”).
Regarding Claim 27 Valentini discloses A backing pad (Pad 60 See Fig. 2-8) suitable for use in an abrading apparatus adapted to provide suction pressure (See ¶14), the backing pad comprising:
a body (Carrier Layer 31 and 33, See Fig. 4, 6) comprising attachment elements (Elements on Top Surface of 31, See Fig. 4) suitable for attaching the body to the abrading apparatus (Via threaded rod 61 and surrounding portion at the top of 31, Fig. 4 and connection with an apparatus in Fig. 1),
 a lower surface layer having a lower surface (60b, See Fig. 4), the lower surface layer being attached to the body (See Figs. 2-8), and comprising additional attachment elements (elements making up hook and loop fastener of Adhesive Layer 32, Fig. 8) suitable for attaching the lower surface layer to an abrading article (See ¶18);
an outer side wall (Outside Surface 37, Fig. 4, 6) enclosing the body and the lower surface layer at least one medial conduit (See Fig. 3, Medial Holes 35 and Channels 36) connectable the suction pressure for conveying air and abrading debris from the lower surface (See ¶20-21, and ¶61 See Figs. 4, 6), the at least one medial conduit having an orifice on the lower surface (See Fig. 3 and 4 showing that the holes 35 end in a orifice of the lower surface 60b); and
at least one peripheral conduit (Additional Channel 41, Fig. 3) suitable for conveying incoming air onto the lower surface (¶20-21; ¶71 -72), the at least one peripheral conduit extending from the outer side wall (See Fig. 3-4), and being separated from the at least one medial conduit by a continuous portion of the backing pad (See Fig. 3, How hole 40 is being separated by a continuous portion of the backing pad to medial holes 35; it is noted that “unbroken” is defined as “continuous” per Merriam-Webster definition (See Ref. U presented in previous office action)), wherein the at least one peripheral conduit is a groove (See 41, See Fig. 3) on the lower surface having an open end (Opening 37a See Fig. 3, 5) at the outer side wall (See Fig. 3), the groove being open towards the abrading article (grooves (41) of Valentini are in fluid connection with holes 38, and the holes 38 are open towards the abrasive article, thus making the grooves open towards the abrasive article, meeting the limitation), so as to use the at least one peripheral conduit for introducing incoming air through the at least one peripheral conduit onto the lower surface. (See Para. 61 “through openings 37a in the slanting circumferential surface 37 by channels 41- -provide for a specific air flow along the bottom surface 30 b of the backing pad 30 and the working surface”)
Regarding the functional limitation of “the at least one peripheral conduit is not connectable to the suction pressure” the invention of Valentini is capable of not being connected to suction pressure if the polishing tool being used has the dust aspiration system turned off. Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The device of Valentini has met the structural limitations of the claim, and would therefore be expected to be capable of performing the intended use claimed. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In this case the invention of Valentini is capable of not being connected to suction pressure if the polishing tool being used has the dust aspiration system turned off, meeting the functional limitation of the claim.
Regarding Claim 28 Valentini discloses the backing pad according to claim 27, wherein the backing pad further comprises at least one central conduit (Central Recess 34, Fig. 3), the at least one central conduit: 
terminating with an orifice on the lower surface (See Fig. 3, ¶15, 24-26) and being suitable for conveying incoming air onto the lower surface or conveying air and abrading debris from the lower surface (¶24-26); and
being separated from the at least one medial conduit and the at least one peripheral conduit by an unbroken portion of the backing pad (See 34 on Fig. 3; as it is separated by and unbroken portion from medial conduit holes 35, channels 36 and the peripheral conduits 41; it is noted that “unbroken” is defined as “continuous” per Merriam-Webster definition (See Ref. U))).

Regarding Claim 29 Valentini discloses the backing pad according to claim 27, wherein the attachment elements on the body and/or the additional attachment elements of the lower surface layer enable re-attachment (See ¶18).

Regarding Claim 30 Valentini discloses the backing pad according to claim 27, wherein the backing pad further comprises at least one central conduit (Central Recess 34, See Fig. 3), and wherein the at least one central conduit and/or the at least one medial conduit (Medial Holes 35 and Channels 36, Fig. 3) is/are orifices which extend through the body and the lower surface layer of the backing pad (See Fig. 3).
Regarding Claim 33 Valentini discloses the backing pad according to claim 27, wherein the at least one peripheral conduit (41, See Fig. 3) extends towards a center of the backing pad past at least one of the medial conduits (See Fig. 3, On how the peripheral conduits radially go past some of the holes 35 and the peripheral conduit 41 is angled towards the center of the pad).
Regarding Claim 34 Valentini discloses the backing pad according to claim 27, wherein the backing pad has a circular shape (See Fig. 2-8).
Regarding Claim 35 Valentini discloses the backing pad according to claim 34, wherein the backing pad (Pad 60, See Fig. 2-8) further comprises a plurality of the medial conduits (Holes 35 and Channels 36) arranged along at least one concentric circle which is/are concentric with the center of the backing pad (See Fig. 3 and the plurality of medial conduits arranged along the concentric circle that is at the center of the backing pad).
Regarding Claim 36 Valentini discloses the backing pad according to claim 27, wherein at least one of the medial conduits (Holes 35 and Channels 36, Fig. 3) has an elongated orifice on the lower surface of the backing pad (See Fig. 8, how the holes 35 have elongated channels 36 on the lower surface of the backing pad 60b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Raffi Piliguian (US 7377837 B2; Hereinafter “Raffi”).
Regarding Claim 32 Valentini discloses the backing pad according to claim 27, wherein the at least one peripheral conduit (41, See Fig. 3) comprises a groove (See Fig. 3) on the lower surface and an orifice on the outer side wall (Opening 37a See Fig. 3, 5). Valentini is silent to the groove on the lower surface with at least two closed ends, as the groove of valentine has only one closed end. Raffi discloses a grinding or polishing machine or device having a grinding or polishing disc for grinding that generates vacuum pressure wherein the grinding or polishing disks (pads) are presented with a plurality of combination of slots (grooves). Specifically figures 15E, 15H, 18D and 18E disclose the polishing disks/pads having grooves (slots) with at least two closed ends. 
Thus, it would have been obvious It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backing pad of Valentini to incorporate the teachings of Raffi and provide the groove of the peripheral conduit with at least two closed ends. Since it is known in the art to that the configuration of the slots (grooves) may be selected depending upon the uses to which the grinding or polishing disc (backing pad) is to be put, the type of device into which the grinding or polishing discs are to be installed and the like (Raffi, Col 7 Line 21-27). Thus, those skilled in the art may select the desired combination of slots and configurations thereof as required for any given application. (Raffi, Col 7 Line 25-27)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                                                                                                                                                                                                                             /DON M ANDERSON/Primary Examiner, Art Unit 3733